DETAILED CORRESPONDENCE
Claims 1-4, 7-9, and 11-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-9, and 11-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner particularly believes incorporating functional language, such as particular steps, may be beneficial in advancing prosecution. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7-9, 11-19, 22-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0341755 A1 (i.e. Laing et al.) in view of US Publication 2001/0050173 A1 (i.e. Head) with the teachings of US Publication 2018/0003022 A1 (i.e. Grande, III et al.).

In regards to claim 1, Laing discloses: A method (abstract, introduces a method of producing fluids includes isolating a vertical section of a wellbore), comprising: 
monitoring (at least para. [0115-0116, 0120], introduces monitoring the blowers 18 via the control lines as shown in fig. 13), with a controller (23) communicably coupled to a first blower system (fig. 13, shows one of three blower systems 18) and a second, downhole blower system (fig. 13, shows two of three blower systems 18) disposed in a wellbore (fig. 13, introduces the system in the wellbore), a first set of characteristics (such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular first blower) of a gas proximate the first blower system (at least paragraphs [0009, 0100, 0104, 0116-0117] introduces the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator) and a second set of characteristics (such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular second blower) of the gas in the wellbore proximate the second blower system (the blower systems may be exposed to gas for production/monitoring purposes as introduced in at least para. [0009, 0100, 0104, 0116-0117] which provide the gas characteristics to be exposed to the blower systems; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator), the first blower system comprising a first blower and a first electric machine configured to drive the first blower and the second blower system comprising a second blower and a second electric machine configured to drive the second blower (at least para. [0002, 0113-0116] and figs. 13-16, introduces first blower systems 18 can comprise of electric submersible pumps which establishes a blower force (e.g. “a lifting device”) to push the gas from the wellbore uphole and an electric machine to actuate and operate the individual blower systems); 
comparing, with the controller (at least 23), the first set of characteristics (such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular first blower) of the gas proximate the first blower system (at least paragraphs [0009, 0100, 0104, 0116-0117] introduces the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator) with the second set of characteristics (such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular second blower) of the gas in the wellbore proximate the second blower system (at least para. [0029, 0116-0117, 0122-0125], introduces probe 35 to be within the first and second blower systems as shown in fig. 13, where the probes sense actual wellbore fluids conditions in the vicinity of the pump intake of the respective blowers 18; inflow characteristics or unstable flow regime may require more direct measurements to derive the individual flow rate contribution of each pump assembly; comparison is also done is an optimization stand point where the individual blowers 18 are compared with respect to the formations production is occurring from; optimization consists of comparing and adjusting multiple parameters within a process to achieve the best end result; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator); 
in response to comparing the first set of characteristics (characteristics such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular first blower; at least paras. [0029, 0116-0117, 0122-0125] introduces the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator) with the second set of characteristics (characteristics such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular second blower; at least paras. [0029, 0116-0117, 0122-0125], introduces probe 35 to be within the first and second blower systems as shown in fig. 13, where the probes sense actual wellbore fluids conditions in the vicinity of the pump intake of the respective blowers 18; inflow characteristics or unstable flow regime may require more direct measurements to derive the individual flow rate contribution of each pump assembly; comparison is also done is an optimization stand point where the individual blowers 18 are compared with respect to the formations production is occurring from; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator), determining, with the controller, an adjustment to a speed (at least para. [0027], introduces the flow/pump rate speed of the pumps in each segment of the horizontal length may be varied for pressure control in the reservoir along the length of the horizontal section) of the first blower system or the second blower system (at least para. [0120-0125], introduces adjustments within the individual blower systems 18 based off of the inflow characteristics and pump efficiency to reach optimal running condition of the production system as a whole by adjusting the power supply via the controllers 34 of the individual pumps; optimization consists of comparing and adjusting multiple parameters within a process to achieve the best end result); and
based on the determined adjustment to the speed, increasing or decreasing the speed of at least one of the first blower system or the second blower system (at least para. [0027, 0129], introduces each horizontal pump assembly may be operating at a flow/pump rate speed that can be varied as a function of dynamic parameters measured while producing);
wherein increasing or decreasing the speed comprises maintaining an output pressure of the second blower that is greater than an input pressure of the second blower (maintaining the output pressure to be greater than the input pressure of the second blower is inherent as the blower systems 15, 18 are intended to push or “blow” hydrocarbons (i.e. the combination of both gas and liquid) through the individual blower apparatuses and uphole for purposes of producing fluids from the reservoir in which the wellbore is located around; Examiner notes that if the output pressure of the blower apparatus is not greater than the input pressure of the same blower apparatus, then the hydrocarbons (i.e. the combination of both gas and liquid) will not be able to move uphole in light of recovery, which is the ultimate goal of the entire system; see at least abstract and paras. [0027 and 0113-0129]).
However, Laing appears to be silent in regards to: the first blower system comprising a first blower having a first blower rotor, a first blower stator, and a first blower shaft, and a first electric machine having first motor stator, a first motor shaft, and a first motor rotor configured to drive the first blower;
stator comprising a plurality of stator segments that are axially stacked and clamped together, the first blower rotor comprising a plurality of rotor segments that are axially stacked and positioned within the plurality of stator segments and around the first blower shaft,
the second blower system comprising a second blower having a second blower rotor, a second blower stator, and a second blower shaft, and a second electric machine having a second motor stator, a second motor shaft, a second motor rotor configured to drive the second blower,
the second blower stator comprising a second plurality of stator segments that are axially stacked and clamped together, the second blower rotor comprising a second plurality of rotor segments that are axially stacked and positioned within the second plurality of stator segments and around the second blower shaft,
the second motor rotor comprising a permanent magnet rotor, and the second motor shaft is directly coupled to and longitudinally aligned with the second blower shaft and configured to rotate in unison with the second blower shaft; 
supporting the second blower system in the wellbore with a blind conveyance that excludes a fluid flow pathway, the blind conveyance comprising at least one of a wireline or sucker rod; 
driving, with the second blower system, the gas in the wellbore from an inlet of the second blower to an outlet of the second blower, where the outlet of the second blower expels the gas directly into an open space of the wellbore, and the open space of the wellbore excludes a production tubing.
maintaining an output pressure of the first blower that is greater than the output pressure of the second blower.
Nonetheless, Head discloses: the first blower system (as shown in at least figures 15 & 18) comprising a first blower (bottom portion of the blower system as shown in at least figures 15 and 18; see illustration of at least figure 15 below) having a first blower rotor (unlabeled rotating element of the blower which is coupled to the permanent magnet 41’ as shown in at least figures 15 and 18), a first blower stator (unlabeled cased portion of the blower, as shown in the illustration of at least figure 15 below), and a first blower shaft (unlabeled shaft portion of the blower, as shown in the illustration of at least figure 15 below), and a first electric machine having a first motor stator (stator comprising at least 21 as shown in at least figure 15), a first motor shaft (unlabeled shaft portion of the electric machine comprising at least 41’, as shown in at least figure 15), and a first motor rotor (comprising at least 41’, as shown in at least figure 15; at least paragraph [0079] introduces permanent magnets 41' are mounted on the circumference of the rotor shaft) configured to drive the first blower (at least paragraphs [0001, 0057-0086] introduces the apparatus to have the functionality of a pump to allow for pressuring fluid/gas uphole for recovery purposes), the first blower stator comprising a plurality of stator segments that are axially stacked, the first blower rotor comprising a plurality of rotor segments that are axially stacked and positioned within the plurality of stator segments and around the first blower shaft (at least figure 15 introduces for the stator segments and plurality of rotor segments to be stacked and positioned within each other), the second blower system comprising a second blower having a second blower rotor and a second electric machine having a second motor stator, a second motor shaft, and a second motor rotor configured to drive the second blower (at least figures 7-10 introduces a plurality of blower systems), the second blower stator comprising a second plurality of stator segments that are axially stacked, the second blower rotor comprising a second plurality of rotor segments that are axially stacked and positioned within the second plurality of stator segments and around the second blower shaft (at least figure 15 introduces for the stator segments and plurality of rotor segments to be stacked and positioned within each other), the second motor rotor comprising a permanent magnet rotor (at least paragraph [0079] introduces permanent magnets 41' are mounted on the circumference of the rotor; as shown in at least figures 15 & 18), and the second motor shaft is longitudinally aligned with the second blower shaft and configured to rotate in unison with the second blower shaft (the illustrated figure 15 below introduces the shaft portions of the motor and blower to be longitudinally aligned to one another and configured to rotate in unison); 
supporting the second blower system in the wellbore with a blind conveyance that excludes a fluid flow pathway, the blind conveyance comprising at least one of a wireline or sucker rod (at least paragraphs [0034, 0068] introduces the modules could be deployed and retrieved using autonomous or wireline powered tractors); 
driving, with the second blower system, the gas in the wellbore from an inlet of the second blower to an outlet of the second blower, where the outlet of the second blower expels the gas directly into an open space of the wellbore, and the open space (at least paragraphs [0001, 0057-0086] and figures 7-9, 15 & 18 introduces the apparatus to have the functionality of a pump, where the pumps allow for pressuring fluid/gas uphole in an open space of the wellbore for recovery purposes).

    PNG
    media_image1.png
    1075
    773
    media_image1.png
    Greyscale

Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing to include for the teachings of Head, by (at least paragraph [0002]). Furthermore, doing so, allows for convenient recovery of components disposed in a well or pipeline (at least paragraph [0005]).
Furthermore, Laing in view of Head appear to be silent in regards to: the first blower stator comprising a plurality of stator segments that are axially stacked and clamped together; the second blower stator comprising a second plurality of stator segments that are axially stacked and clamped together.
Nonetheless, Grande, III discloses: the first blower stator comprising a plurality of stator segments that are axially stacked and clamped together; the second blower stator comprising a second plurality of stator segments that are axially stacked and clamped together (at least figures 1-2 and paragraphs [0046 & 0054-0055] introduces “…A plurality of circumferentially spaced bolts including bolts 50 and 52 may be utilized for this purpose. The bolts are utilized to secure rotor elements 58 in position to form the pump rotor 100. The radial positions, diameter, cross-sectional shape, number, and other features the bolts may be altered as desired. Various different means are known for securing rotor elements together and/or to rotor 100 and/or to a drive shaft. Accordingly, other means may be utilized for securing rotor elements to form pump rotor 100”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing in view of Head to include for the teachings of Grande, III, by modifying the stator segments of the blower taught by Laing in view of (at least paragraphs [0001-0002]). 
Furthermore, Laing in view of Head and Grande, III appear to be silent in regards to: the second motor shaft is directly coupled to and longitudinally aligned with the second blower shaft and configured to rotate in unison with the second blower shaft.
Nonetheless, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing in view of Head and Grande, III to include for the second motor shaft to be directly coupled to and longitudinally aligned with the second blower shaft and configured to rotate in unison with the second blower shaft to allow for operating the downhole apparatus for purposes of at least recovering formation fluids (e.g. hydrocarbons, water, etc.) to the surface.
Furthermore, Laing in view of Head appear to be explicitly silent in regards to: wherein increasing or decreasing the speed comprises maintaining an output pressure of the first blower that is greater than the output pressure of the second blower.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In regards to claim 2, Laing further discloses: wherein the first blower system is a downhole blower system disposed in the wellbore in series with the second blower system (at least fig. 13 introduces the series of the blower systems 18 disposed within the wellbore).

In regards to claim 7, Laing further discloses: wherein adjusting a speed of the first blower comprises adjusting a voltage and current to the first electric machine of the first blower system (at least para. [0002, 0113-0116] and figs. 13-16 introduces first blower systems 18 can comprise of electric submersible pumps which establishes a blower force (e.g. “a lifting device”) to push the gas from the wellbore uphole and an electric machine to actuate and operate the individual blower systems; since the disclosure establishes the pump can be an ESP, it would be inherent that the adjustment the electric portion of the ESP would be to control the amount of power being implemented to run each of the blower systems 18 further discussed in at least para. [0120-0125]).

In regards to claim 8, Laing further discloses: wherein increasing or decreasing the speed of the first blower comprises maintaining a first pressure ratio across the first blower, the first pressure ratio comprising the ratio of a first pressure downhole of the first blower to a second pressure uphole of the first blower (at least paras. [0120-0125] and fig. 14 introduces the pump controller 34 of the blower systems 18 to be controlled with respect to the flow regime to achieve optimal conditions; in-situ monitoring can help assess the efficiency of the pump machine and possibly preempt some dramatic failure by reducing the regime or even disabling any individual pump; it is inherent that the optimization of a variable speed pump machine already incorporates adjusting the pressure ratio to in which the pump blows fluid therethrough where at least para. [0078] further established a differential pressure produced by the pump between the inlet and outlet ends which provides for a type of artificial lift). 

In regards to claim 9, Laing further discloses: wherein increasing or decreasing the speed of the first blower comprises maintaining an output pressure of the first blower uphole of the first blower (at least paras. [0120-0125] and fig. 14 introduces the pump controller 34 of the blower systems 18 to be controlled with respect to the flow regime to achieve optimal conditions; in-situ monitoring can help assess the efficiency of the pump machine and possibly preempt some dramatic failure by reducing the regime or even disabling any individual pump).

In regards to claim 11, Laing further discloses: monitoring, with the controller communicably coupled to a third blower system disposed in the wellbore, a third set of characteristics of the gas in the wellbore proximate the third blower system (at least paras. [0115-0116, 0120] introduces monitoring the blowers 18 via the control lines as shown in at least fig. 13; at least fig. 13, further illustrates three blower systems 18). 

In regards to claim 12, Laing further discloses: comparing, with the controller (at least 23), the first set of characteristics of the gas (the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore), the second set of characteristics of the gas, and the third set of characteristics of the gas (at least para. [0029, 0122-0125] introduces probe 35 to be within the first and second blower systems as shown in at least fig. 13, where the probes sense actual wellbore fluids conditions in the vicinity of the pump intake of the respective blowers 18; inflow characteristics or unstable flow regime may require more direct measurements to derive the individual flow rate contribution of each pump assembly; comparison is also done is an optimization stand point where the individual blowers 18 are compared with respect to the formations production is occurring from; fig. 13, further illustrates three blower systems 18); and adjusting, (at least paras. [0120-0125] introduce adjustments within the individual blower systems 18 based off of the inflow characteristics and pump efficiency to reach optimal running condition of the production system as a whole by adjusting the power supply via the controllers 34 of the individual pumps).

In regards to claim 13, Laing further discloses: wherein monitoring the first set of characteristics of the gas proximate the first blower system (the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore) and the second set of characteristics of the gas proximate the second blower system comprises: monitoring a first inlet gas pressure at an inlet of the first blower; monitoring a first outlet gas pressure at the outlet of the first blower; monitoring a second inlet gas pressure at an inlet of the second blower; and monitoring a second outlet gas pressure at the outlet of the second blower (the blower systems may be exposed to gas for production/monitoring purposes as introduced in at least paras. [0009, 0100, 0104, 0116-0117] which inherently provide the gas characteristics to be exposed to the blower systems; outlet pressure probe 32 and inlet pressure probe 35, see at least para. [0123]).

In regards to claim 14, Laing discloses: wherein the first blower system is disposed in the wellbore at a first downhole location, and the second blower system is disposed in the wellbore at a second downhole location uphole of the first blower system (at least fig. 13 introduces the first and second blower systems 18 within the wellbore at a series of different locations; having the output pressure to be greater than the input pressure of the second blower is inherent as the blower systems 15, 18 are intended to push or “blow” fluids through the individual blower apparatuses and uphole for purposes of producing fluids from the reservoir in which the wellbore is located around; Examiner notes that if the output pressure of the blower apparatus is not greater than the input pressure of the same blower apparatus, then the hydrocarbons will not be able to move uphole in light of recovery, which is the ultimate goal of the entire system; see at least abstract and paras. [0027 and 0113-0129]).
However, Laing in view of Head with the teachings of Grande, III appear to be silent in regards to: wherein the first inlet gas pressure is less than the first outlet gas pressure, the second inlet gas pressure is less than the second outlet gas pressure, and the second outlet gas pressure is greater than the first outlet gas pressure and less than or equal to two times the first outlet gas pressure.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 15, Laing discloses for the first blower system and the second blower system to be downhole at a certain depth within the wellbore (at least fig. 13 shows the plurality blower systems 18).
However, Laing in view of Head with the teachings of Grande, III appear to be silent in regards to: distance between the blower systems is less than or equal to 16,000 feet.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing in view of Head with the teachings of Grande, III 

In regards to claim 16, Laing discloses: wherein monitoring the first set of characteristics of the gas proximate the first blower system (the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore) and the second set of characteristics of the gas proximate the second blower system further comprises: monitoring a first inlet gas temperature at the inlet of the first blower; monitoring a first outlet gas temperature at the outlet of the first blower; monitoring a second inlet gas temperature at the inlet of the second blower; and monitoring a second outlet gas temperature at the outlet of the second blower (the blower systems may be exposed to gas for production/monitoring purposes as introduced in at least para. [0009, 0100, 0104, 0116-0117] which inherently provide the gas characteristics to be exposed to the blower systems; outlet temperature probe 32 and inlet temperature probe 35, see at least para. [0123]).

In regards to claim 17, Laing further discloses: wherein monitoring, with the controller (at least 23), the first set of characteristics (the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore) and the second set of characteristics comprises monitoring in real time, with the controller, the first set of characteristics and the second set of characteristics (the blower systems may be exposed to gas for production/monitoring purposes as introduced in at least paras. [0009, 0100, 0104] which inherently provide the gas characteristics to be exposed to the blower systems; at least para. [0124] introduces real time analysis via the blower probe 40 which is communicably linked to the controller 23 for monitoring purposes with respect to the individual blowers 18).

In regards to claim 18, Laing further discloses: A system (as shown in at least fig. 13), comprising: 
a first blower system comprising a first blower (at least fig. 13 shows one of three blower systems 18) and a first electric machine to drive the first blower (at least paras. [0002, 0113-0117] and figs. 13-16, introduces first blower systems 18 can comprise of electric submersible pumps which establishes a blower force (e.g. “a lifting device”) to push the gas from the wellbore uphole and an electric machine to actuate and operate the individual blower systems), the first blower configured to be disposed in a wellbore at a first downhole location (at least fig. 13 introduces the blower systems 18 to be disposed in the wellbore a certain locations); 
a second blower system (at least fig. 13 shows two of three blower systems 18) comprising a second blower and a second electric machine to drive the second blower (at least paras. [0002, 0113-0116] and figs. 13-16 introduces first blower systems 18 can comprise of electric submersible pumps which establishes a blower force (e.g. “a lifting device”) to push the gas from the wellbore uphole and an electric machine to actuate and operate the individual blower systems); and 
(at least 23) communicably coupled to the first blower system and the second blower system, the controller configured to monitor (at least paras. [0115-0116, 0120] introduces monitoring the blowers 18 via the control lines as shown in at least fig. 13) characteristics (such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular first blower) of a gas flow through the first blower system and characteristics (such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular second blower) of a gas flow through the second blower system (at least paragraphs [0009, 0100, 0104, 0116-0117] introduces the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator; the blower systems may be exposed to gas for production/monitoring purposes as introduced in at least paras. [0009, 0100, 0104] which inherently provide the gas characteristics to be exposed to the blower systems), to compare the characteristics of the gas flow through the first blower system with the characteristics of the gas flow through the second blower system (at least paras. [0029, 0122-0125], introduces probe 35 to be within the first and second blower systems as shown in at least fig. 13, where the probes sense actual wellbore fluids conditions in the vicinity of the pump intake of the respective blowers 18; inflow characteristics or unstable flow regime may require more direct measurements to derive the individual flow rate contribution of each pump assembly; comparison is also done is an optimization stand point where the individual blowers 18 are compared with respect to the formations production is occurring from), and to control a speed (at least para. [0027] introduces the flow/pump rate speed of the pumps in each segment of the horizontal length may be varied for pressure control in the reservoir along the length of the horizontal section) of the first blower system and a speed of the second blower system based on a result of comparing the characteristics of the gas flow through the first blower system with the characteristics of the gas flow through the second blower system (at least paras. [0120-0125] introduces adjustments within the individual blower systems 18 based off of the inflow characteristics and pump efficiency to reach optimal running condition of the production system as a whole by adjusting the power supply via the controllers 34 of the individual pumps; optimization consists of comparing and adjusting multiple parameters within a process to achieve the best end result) to maintain an output pressure of the first blower that is greater than an input pressure of the first blower (maintaining the output pressure to be greater than the input pressure of the second blower is inherent as the blower systems 15, 18 are intended to push or “blow” hydrocarbons (i.e. the combination of both gas and liquid) through the individual blower apparatuses and uphole for purposes of producing fluids from the reservoir in which the wellbore is located around; Examiner notes that if the output pressure of the blower apparatus is not greater than the input pressure of the same blower apparatus, then the hydrocarbons (i.e. the combination of both gas and liquid) will not be able to move uphole in light of recovery, which is the ultimate goal of the entire system; see at least abstract and paras. [0027 and 0113-0129]).
However, Laing appears to be silent in regards to: a first blower having a first blower rotor, a first blower stator, a first blower shaft and a first electric machine having a first motor stator, a first motor shaft, and a first motor rotor to drive the first blower;
the first blower stator comprising a plurality of stator segments that are axially stacked and clamped together, the first blower rotor comprising a plurality of rotor segments that are axially stacked and positioned within the plurality of stator segments and around the first blower shaft,
the first motor rotor comprising a permanent magnet rotor, and the first motor shaft is directly coupled to and longitudinally aligned with the first blower shaft and configured to rotate in unison with the first blower shaft, the first blower system supported in the wellbore with a blind conveyance that excludes a fluid flow pathway, the blind conveyance comprising at least one of a wireline or sucker rod, and the first blower system comprising a gas inlet and a gas outlet, where the gas outlet is fluidly coupled to an open space of the wellbore;
a second blower system comprising a second blower having a second blower rotor, a second blower stator, and a second blower shaft and a second electric machine having a second motor stator, a second motor shaft, and a second motor rotor to drive the second blower,
the second blower stator comprising a second plurality of stator segments that are axially stacked and clamped together, the second blower rotor comprising a second plurality of rotor segments that are axially stacked and positioned within the second plurality of stator segments and around the second blower shaft.
Also, Laing appears to be explicitly silent in regards to: maintain an output pressure of the second blower that is greater than the output pressure of the first blower.
Nonetheless, Head discloses: a first blower (bottom portion of the blower system as shown in at least figures 15 and 18; see illustration of at least figure 15 below) having a first blower rotor (unlabeled rotating element of the blower which is coupled to the permanent magnet 41’ as shown in at least figures 15 and 18), a first blower stator (unlabeled cased portion of the blower, as shown in the illustration of at least figure 15 below), a first blower shaft (unlabeled shaft portion of the blower, as shown in the illustration of at least figure 15 below) and a first electric machine having a first motor stator (stator comprising at least 21 as shown in at least figure 15), a first motor shaft (unlabeled shaft portion of the electric machine comprising at least 41’, as shown in at least figure 15), and a first motor rotor (comprising at least 41’, as shown in at least figure 15; at least paragraph [0079] introduces permanent magnets 41' are mounted on the circumference of the rotor shaft) to drive the first blower (at least paragraphs [0001, 0057-0086] introduces the apparatus to have the functionality of a pump to allow for pressuring fluid/gas uphole for recovery purposes),
the first blower stator comprising a plurality of stator segments that are axially stacked, the first blower rotor comprising a plurality of rotor segments that are axially stacked and positioned within the plurality of stator segments and around the first blower shaft (at least figure 15 introduces for the stator segments and plurality of rotor segments to be stacked and positioned within each other),
the first motor rotor comprising a permanent magnet rotor directly coupled to and longitudinally aligned with the first blower rotor, the first blower system supported in the wellbore with a blind conveyance that excludes a fluid flow pathway, the blind conveyance comprising at least one of a wireline or sucker rod (at least paragraphs [0034, 0068] introduces the modules could be deployed and retrieved using autonomous or wireline powered tractors), and the first blower system comprising a gas inlet and a gas outlet, where the gas outlet is fluidly coupled to an open space of the wellbore (at least paragraphs [0001, 0057-0086] and figures 7-9, 15 & 18 introduces the apparatus to have the functionality of a pump, where the pumps allow for pressuring fluid/gas uphole in an open space of the wellbore for recovery purposes);
a second blower system comprising a second blower having a second blower rotor, a second blower stator, and a second blower shaft and a second electric machine having a second motor stator, a second motor shaft, and a second motor rotor to drive the second blower (at least figures 7-10 introduces a plurality of blower systems),
the second blower stator comprising a second plurality of stator segments that are axially stacked, the second blower rotor comprising a second plurality of rotor segments that are axially stacked and positioned within the second plurality of stator segments and around the second blower shaft (at least figure 15 introduces for the stator segments and plurality of rotor segments to be stacked and positioned within each other).

    PNG
    media_image1.png
    1075
    773
    media_image1.png
    Greyscale

Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing to include for the teachings of Head, by modifying the well pumping system taught by Laing to include for the a plurality of blowers that comprise of rotor elements taught by Head to conduct the pumped fluids to surface (at least paragraph [0002]). Furthermore, doing so, allows for convenient recovery of components disposed in a well or pipeline (at least paragraph [0005]).
 clamped together; the second blower stator comprising a second plurality of stator segments that are axially stacked and clamped together.
Nonetheless, Grande, III discloses: the first blower stator comprising a plurality of stator segments that are axially stacked and clamped together; the second blower stator comprising a second plurality of stator segments that are axially stacked and clamped together (at least figures 1-2 and paragraphs [0046 & 0054-0055] introduces “…A plurality of circumferentially spaced bolts including bolts 50 and 52 may be utilized for this purpose. The bolts are utilized to secure rotor elements 58 in position to form the pump rotor 100. The radial positions, diameter, cross-sectional shape, number, and other features the bolts may be altered as desired. Various different means are known for securing rotor elements together and/or to rotor 100 and/or to a drive shaft. Accordingly, other means may be utilized for securing rotor elements to form pump rotor 100”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing in view of Head to include for the teachings of Grande, III, by modifying the stator segments of the blower taught by Laing in view of Head to include for the stator segments be axially stacked and clamped together taught by Grande, III to allow for transforming kinetic energy in flowing fluids into electrical for purposes of at least hydrocarbon recovery (at least paragraphs [0001-0002]). 
is directly coupled to and longitudinally aligned with the first blower shaft and configured to rotate in unison with the first blower shaft.
Nonetheless, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing in view of Head and Grande, III to include for the first motor shaft to be directly coupled to and longitudinally aligned with the first blower shaft and configured to rotate in unison with the first blower shaft to allow for operating the downhole apparatus for purposes of at least recovering formation fluids (e.g. hydrocarbons, water, etc.) to the surface.
Furthermore, Laing in view of Head appears to be explicitly silent in regards to: maintain an output pressure of the second blower that is greater than the output pressure of the first blower.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing to include for maintaining the output pressure of the first blower to be greater than the output pressure of the second blower to allow for 

In regards to claim 19, Laing further discloses: wherein the second blower is disposed in the wellbore at a second downhole location uphole of the first downhole location, the second blower being disposed in the wellbore in series with the first blower system (at least fig. 13 introduces the first and second blower systems 18 within the wellbore at a series of different locations).

In regards to claim 22, Laing further discloses: wherein the controller (at laset 23) is configured to determine an adjustment to an operating parameter of at least one of the first blower system or the second blower system based on the monitored characteristics of the gas flow (at least paras. [0120-0125] introduce adjustments within the individual blower systems 18 based off of the inflow characteristics and pump efficiency to reach optimal running condition of the production system as a whole by adjusting the power supply via the controllers 34 of the individual pumps).

In regards to claim 23, Laing further discloses: wherein the controller (at least 23) is configured to adjust a speed of at least one of the first blower or the second blower (at least para. [0129] introduces each horizontal pump assembly may be operating at a rate that can be varied as a function of dynamic parameters measured while producing).

In regards to claim 24, Laing further discloses: a third blower system configured to be disposed in the wellbore, the third blower system comprising a third blower and a third electric machine to drive the third blower, the controller communicably coupled to the third blower system (at least paras. [0002, 0113-0116] and figs. 13-16 introduces first blower systems 18 can comprise of electric submersible pumps which establishes a blower force (e.g. “a lifting device”) to push the gas from the wellbore uphole and an electric machine to actuate and operate the individual blower systems; at least fig. 13 illustrates three blower systems 18).

In regards to claim 25, Laing further discloses: wherein the controller (at least 23) is located remotely from the first blower system and the second blower system (at least fig. 13 illustrates blower systems 18).

In regards to claim 26, Laing discloses: A method (at least abstract introduces a method of producing fluids includes isolating a vertical section of a wellbore), comprising: 
monitoring (at least paras. [0115-0116, 0120] introduces monitoring the blowers 18 via the control lines as shown in at least fig. 13), with a controller (at least 23) communicably coupled to a first blower system and a second blower system disposed in one or more wellbores, a first set of characteristics of a gas in the wellbore (the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore) and a second set of characteristics of the gas in the wellbore proximate the second blower system (the blower systems may be exposed to gas for production/monitoring purposes as introduced in at least paras. [0009, 0100, 0104] which inherently provide the gas characteristics to be exposed to the blower systems); 
comparing, with the controller (at least 23), the first set of characteristics (such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular first blower) of the gas proximate the first blower system (at least paragraphs [0009, 0100, 0104, 0116-0117] introduces the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator) with the second set of characteristics (such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular second blower) of the gas proximate the second blower system (at least paras. [0029, 0116-0117, 0122-0125] introduces probe 35 to be within the first and second blower systems as shown in at least fig. 13, where the probes sense actual wellbore fluids conditions in the vicinity of the pump intake of the respective blowers 18; inflow characteristics or unstable flow regime may require more direct measurements to derive the individual flow rate contribution of each pump assembly; comparison is also done is an optimization stand point where the individual blowers 18 are compared with respect to the formations production is occurring from; optimization consists of comparing and adjusting multiple parameters within a process to achieve the best end result; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator); 
in response to comparing the first set of characteristics (characteristics such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular first blower; at least paragraphs [0009, 0100, 0104, 0116-0117] introduces the sets of characteristics of gas proximate their respective blower systems is the sets of gas lingering in the area proximate the blower systems at a specific depth in the wellbore; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator) with the second set of characteristics (characteristics such as, at least flow/pump rates, pressures, temperatures, etc. with respect to a particular second blower; at least paras. [0029, 0116-0117, 0122-0125] introduces probe 35 to be within the first and second blower systems as shown in at least fig. 13, where the probes sense actual wellbore fluids conditions in the vicinity of the pump intake of the respective blowers 18; inflow characteristics or unstable flow regime may require more direct measurements to derive the individual flow rate contribution of each pump assembly; comparison is also done is an optimization stand point where the individual blowers 18 are compared with respect to the formations production is occurring from; a pressure gauge probe sensing the intake fluid pressure is preferred; a differential pressure probe and a temperature measurement probe are also preferred with the use of a gas separator), determining, with the controller, an adjustment to a speed (at least para. [0027] introduces the flow/pump rate speed of the pumps in each segment of the horizontal length may be varied for pressure control in the reservoir along the length of the horizontal section) of the first blower system or the second blower system (at least paras. [0120-0125] introduces adjustments within the individual blower systems 18 based off of the inflow characteristics and pump efficiency to reach optimal running condition of the production system as a whole by adjusting the power supply via the controllers 34 of the individual pumps; optimization consists of comparing and adjusting multiple parameters within a process to achieve the best end result); and
based on the determined adjustment to the speed increasing or decreasing the speed of at least one of the first blower system or the second blower system (at least paras. [0027, 0129], introduces each horizontal pump assembly may be operating at a flow/pump rate speed that can be varied as a function of dynamic parameters measured while producing);
wherein increasing or decreasing the speed comprises maintaining an output pressure of the second blower that is greater than an input pressure of the second blower (maintaining the output pressure to be greater than the input pressure of the second blower is inherent as the blower systems 15, 18 are intended to push or “blow” hydrocarbons (i.e. the combination of both gas and liquid) through the individual blower apparatuses and uphole for purposes of producing fluids from the reservoir in which the wellbore is located around; Examiner notes that if the output pressure of the blower apparatus is not greater than the input pressure of the same blower apparatus, then the hydrocarbons (i.e. the combination of both gas and liquid) will not be able to move uphole in light of recovery, which is the ultimate goal of the entire system; see at least abstract and paras. [0027 and 0113-0129]).
However, Laing appears to be silent in regards to: supporting the first blower system and the second blower system in the wellbore with a blind conveyance, the blind conveyance comprising at least one of a wireline or sucker rod, the first blower system comprising a first blower rotor, a first blower stator, a first blower shaft a first motor stator, a first motor shaft, and a first motor rotor having a first permanent magnet rotor, the first blower shaft being directly coupled to and longitudinally aligned with the first motor shaft, 
the first blower stator comprising a plurality of stator segments that are axially stacked and clamped together, the first blower rotor comprising a plurality of rotor segments that are axially stacked and positioned within the plurality of stator segments and around the first blower rotor,
and the second blower system comprising a second blower rotor, a second blower stator, and second blower shaft, and a second motor stator, a second motor shaft, and a second motor rotor having a second permanent magnet rotor, the second blower shaft being directly coupled to and longitudinally aligned with the second motor shaft, 	the second blower stator comprising a second plurality of stator segments that are axially stacked and clamped together, and the second blower rotor comprising a second plurality of rotor segments that are axially stacked and positioned within the second plurality of stator segments; 
driving, with the first blower system, the gas in the wellbore from an inlet of the first blower system to an outlet of the first blower system, where the outlet of the first blower system expels the gas directly into an open space of the wellbore proximate the outlet of the first blower system, and the open space of the wellbore proximate the outlet of the first blower system excludes a production tubing; 
driving, with the second blower system, the gas in the wellbore from an inlet of the second blower system to an outlet of the second blower system, where the outlet of the second blower system expels the gas directly into an open space of the wellbore proximate the outlet of the second blower system, and the open space of the wellbore proximate the outlet of the second blower system excludes a production tubing.
Also, Laing appears to be explicitly silent in regards to: wherein increasing or decreasing the speed comprises maintaining an input pressure of the first blower that is greater than the output pressure of the second blower.
Nonetheless, Head discloses: supporting the first blower system (as shown in at least figures 15 & 18) and the second blower system (at least figures 7-10 introduces a plurality of blower systems) in the wellbore with a blind conveyance, the blind conveyance comprising at least one of a wireline or sucker rod (at least paragraphs [0034, 0068] introduces the modules could be deployed and retrieved using autonomous or wireline powered tractors), the first blower system comprising a first blower rotor (unlabeled rotating element of the blower which is coupled to the permanent magnet 41’ as shown in at least figures 15 and 18), a first blower stator (unlabeled cased portion of the blower, as shown in the illustration of at least figure 15 below), a first blower shaft (unlabeled shaft portion of the blower, as shown in the illustration of at least figure 15 below), a first motor stator (stator comprising at least 21 as shown in at least figure 15), a first motor shaft (unlabeled shaft portion of the electric machine comprising at least 41’, as shown in at least figure 15), and a first motor rotor (comprising at least 41’, as shown in at least figure 15; at least paragraph [0079] introduces permanent magnets 41' are mounted on the circumference of the rotor shaft) having a first permanent magnet rotor (at least paragraph [0079] introduces permanent magnets 41' are mounted on the circumference of the rotor; as shown in at least figures 15 & 18), the first blower shaft being longitudinally aligned with the first motor shaft (the illustrated figure 15 below introduces the shaft portions of the motor and blower to be longitudinally aligned to one another),
the first blower stator comprising a plurality of stator segments that are axially stacked, the first blower rotor comprising a plurality of rotor segments that are axially stacked and positioned within the plurality of stator segments and around the first blower rotor (at least figure 15 introduces for the stator segments and plurality of rotor segments to be stacked and positioned within each other),
and the second blower system comprising a second blower rotor, a second blower stator, and second blower shaft, and a second motor stator, a second motor shaft, and a second motor rotor (at least figures 7-10 introduces a plurality of blower systems) having a second permanent magnet rotor (at least paragraph [0079] introduces permanent magnets 41' are mounted on the circumference of the rotor; as shown in at least figures 15 & 18), the second blower shaft being longitudinally aligned with the second motor shaft (the illustrated figure 15 below introduces the shaft portions of the motor and blower to be longitudinally aligned to one another), 	the second blower stator comprising a second plurality of stator segments that are axially stacked, and the second blower rotor comprising a second plurality of rotor segments that are axially stacked and positioned within the second plurality of stator segments (at least figure 15 introduces for the stator segments and plurality of rotor segments to be stacked and positioned within each other)
driving, with the first blower system, the gas in the wellbore from an inlet of the first blower system to an outlet of the first blower system, where the outlet of the first blower system expels the gas directly into an open space of the wellbore proximate the outlet of the first blower system, and the open space of the wellbore proximate the outlet of the first blower system excludes a production tubing (at least paragraphs [0001, 0057-0086] and figures 7-9, 15 & 18 introduces the apparatus to have the functionality of a pump, where the pumps allow for pressuring fluid/gas uphole in an open space of the wellbore for recovery purposes); 
driving, with the second blower system, the gas in the wellbore from an inlet of the second blower system to an outlet of the second blower system, where the outlet of the second blower system expels the gas directly into an open space of the wellbore proximate the outlet of the second blower system, and the open space of the wellbore proximate the outlet of the second blower system excludes a production tubing (at least paragraphs [0001, 0057-0086] and figures 7-9, 15 & 18 introduces the apparatus to have the functionality of a pump, where the pumps allow for pressuring fluid/gas uphole in an open space of the wellbore for recovery purposes).

    PNG
    media_image1.png
    1075
    773
    media_image1.png
    Greyscale

Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing to include for the teachings of Head, by modifying the well pumping system taught by Laing to include for the a plurality of (at least paragraph [0002]). Furthermore, doing so, allows for convenient recovery of components disposed in a well or pipeline (at least paragraph [0005]).
Furthermore, Laing in view of Head appear to be silent in regards to: the first blower stator comprising a plurality of stator segments that are axially stacked and clamped together; the second blower stator comprising a second plurality of stator segments that are axially stacked and clamped together.
Nonetheless, Grande, III discloses: the first blower stator comprising a plurality of stator segments that are axially stacked and clamped together; the second blower stator comprising a second plurality of stator segments that are axially stacked and clamped together (at least figures 1-2 and paragraphs [0046 & 0054-0055] introduces “…A plurality of circumferentially spaced bolts including bolts 50 and 52 may be utilized for this purpose. The bolts are utilized to secure rotor elements 58 in position to form the pump rotor 100. The radial positions, diameter, cross-sectional shape, number, and other features the bolts may be altered as desired. Various different means are known for securing rotor elements together and/or to rotor 100 and/or to a drive shaft. Accordingly, other means may be utilized for securing rotor elements to form pump rotor 100”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing in view of Head to include for the teachings of Grande, III, by modifying the stator segments of the blower taught by Laing in view of Head to include for the stator segments be axially stacked and clamped together taught (at least paragraphs [0001-0002]). 
Furthermore, Laing in view of Head and Grande, III appear to be silent in regards to: the first blower shaft being directly coupled to and longitudinally aligned with the first motor shaft; the second blower shaft being directly coupled to and longitudinally aligned with the second motor shaft.
Nonetheless, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing in view of Head and Grande, III to include for the first blower shaft to be directly coupled to and longitudinally aligned with the first motor shaft; and the second blower shaft to be directly coupled to and longitudinally aligned with the second motor shaft to allow for operating the downhole apparatus for purposes of at least recovering formation fluids (e.g. hydrocarbons, water, etc.) to the surface.
Furthermore, Laing appears to be explicitly silent in regards to: wherein increasing or decreasing the speed comprises maintaining an output pressure of the first blower that is greater than the intput pressure of the second blower.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In regards to claim 28, Head further discloses: wherein the first motor stator comprises motor windings, and the motor windings are connected to a topside drive of the wellbore (at least paragraphs [0059, 0076 and 0088] and figures 20-21 introduces “…In this case the motor is wound for three-phase AC power, and the three windings are joined to form a so-called star point “; “…Linear sleeve motion may also be obtained by direct use of a linear motor, in which the rotor magnet poles are disposed along the length of sleeve 204 instead of circumferentially, and the winding 203 topology is modified accordingly as is known in the art”).

Claims 3-4 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0341755 A1 (i.e. Laing et al.) in view of US Publication 2001/0050173 A1 (i.e. Head) with the teachings of US Publication 2018/0003022 A1 (i.e. Grande, III et al.) and US Publication 2009/0166034 A1 (i.e. Mundell).

In regards to claim 3, Laing discloses claim 1 above Laing discloses a first blower system (elements 18 as introduced in at least fig. 13). 
However, Laing in view of Head with the teachings of Grande, III appear to be silent in regards to: wherein the first blower system is disposed outside of the wellbore. 
Nonetheless, Mundell discloses: wherein the first blower system is disposed outside of the wellbore (at least figs. 1-2 and at least paras. [0018-0020] introduces the blower system 10 to be disposed outside of the gas wellhead).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing in view of Head with the teachings of Grande, III to include the teachings of Mundell, by modifying the blower system taught by Laing in view of Head with the teachings of Grande, III to include for the blower system to be disposed outside of the wellhead taught by Mundell for improved gas wellhead extraction device and fully automated control panel that includes remote monitoring and operational wireless control (at least para. [0003]).

In regards to claim 4, Laing further discloses: the first blower system in series with the second, downhole blower system (downhole blower systems 18 as shown in at least fig. 13). Mundell further discloses: wherein the first blower system comprises a wellhead blower disposed at a terranean surface outside of the wellbore and in series with the second, downhole blower system (at least figs. 1-2 and at least paras. [0018-0020] introduces the blower system 10 to be disposed outside of the gas wellhead; at least paragraph [0041 & 0045] introduces the use of a downhole submersible pump as well).

In regards to claim 20, Laing discloses claim 1 above Laing discloses a second blower system (elements 18 as introduced in at least fig. 13). 
However, Laing in view of Head with the teachings of Grande, III appears to be silent in regards to: wherein the second blower is disposed outside of the wellbore. 
Nonetheless, Mundell discloses: wherein the second blower is disposed outside of the wellbore (at least figs. 1-2 and at least paras. [0018-0020], introduce the blower system 10 to be disposed outside of the gas wellhead).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Laing in view of Head with the teachings of Grande, III to include the teachings of Mundell, by modifying the blower system taught by Laing in view of Head with the teachings of Grande, III to include for the blower system to be disposed outside of the wellhead taught by Mundell for improved gas wellhead extraction device and fully automated control panel that includes remote monitoring and operational wireless control (at least para. [0003]).

In regards to claim 21, Laing further discloses: second blower in series with the first, downhole blower system (downhole blower systems 18 as shown in at least fig. 13). Mundell further discloses: wherein the second blower system comprises a wellhead blower disposed at a terranean surface outside of the wellbore and in series (at least figs. 1-2 and at least paras. [0018-0020] introduces the blower system 10 to be disposed outside of the gas wellhead; at least paragraph [0041 & 0045] introduces the use of a downhole submersible pump as well).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0341755 A1 (i.e. Laing et al.) in view of US Publication 2001/0050173 A1 (i.e. Head) with the teachings of US Publication 2018/0003022 A1 (i.e. Grande, III et al.) and US Patent 8,505,627 B2 (i.e. Cox).

In regards to claim 27, Laing discloses: wherein the first blower system is disposed in a wellbore, and wherein the second blower system is disposed in wellbore (fig. 13, introduces the blower systems 18 to be disposed in the wellbore).
However, Laing in view of Head with the teachings of Grande, III appears to be silent in regards to: a first wellbore of the one or more wellbores of a multilateral well, and wherein the second blower system is disposed in a second wellbore of the one or more wellbores of the multilateral well.
Cox discloses: a first wellbore of the one or more wellbores of a multilateral well, and wherein the second blower system is disposed in a second wellbore of the one or more wellbores of the multilateral well (at least fig. 4 and column 3, line 62- column 4, line 10 and figs. 3-4 introduces blowers 90 to be disposed in different multi-lateral wellbores).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NEEL GIRISH PATEL/Examiner, Art Unit 3676